A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.
In view of Applicants’ amendments/remarks and the 37 C.F.R. 1.132 declaration of Dr. Paul S. Kingma filed February 10, 2021, all the previous rejections and/or objections are hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Marsden, Ph.D. on February 22, 2021.

The application has been amended as follows: 
In the claims:
polypeptides; and a histidine buffer.
32.  (currently amended) The pharmaceutical solution of claim 31, wherein the human SP-D polypeptides comprise
36.  (currently amended) The pharmaceutical solution of claim 31, wherein greater than about 60% of the oligomeric forms are dodecamers of the SP-D polypeptides.
37.  (currently amended) The pharmaceutical solution of claim 31, wherein greater than about 62% of the oligomeric forms are dodecamers of the SP-D polypeptides.
39.  (currently amended) The pharmaceutical solution of claim 31, wherein a distribution of oligomeric forms of the SP-D polypeptides is measured using an asymmetric flow field-flow fractionation with multi-angle light scattering (AF4-MALS) analysis.

	Claims 31-33, 36-37, 39-41, 47-58 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656